DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 12/15/2021 has been entered and is currently under consideration.  Claims 1-2 and 4-8 remain pending in the application.
Interview
In the interview on 3/18/2022 with Attorney Samir Khoury, the examiner requested further clarification for "within an edge" recited in claim 1 as related to applicant Fig. 3.  Below is an illustration of the interpretation of applicant Fig 3 as understood by the examiner from the verbal explanation given by applicant during the interview.  

    PNG
    media_image1.png
    462
    811
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutzen et al. (US 2014/0326732 of record) hereinafter Hutzen.
Regarding claim 1, Hutzen teaches:
A process of producing a hollow resin-molded article ([0022]) using a mold comprising a pair of mold halves (Fig 5-7: outer molds 8a, 8b), the method comprising steps of:
arranging a cover on an inner wall of each of the pair of mold halves, the cover being premolded and having a shape corresponding to the inner wall (Fig 4: shells 3; [0025, 0053]);
introducing a thermoplastic resin fusion-weldable to the cover into an inner space between the pair of mold halves so as to form a pair of sheets of thermoplastic resin each facing the cover arranged on the inner wall of corresponding one of the pair of mold halves (Fig 5: preforms 13; [0053]);
blowing air into an intermediate space between the pair of sheets of thermoplastic resin to cause each of the pair of sheets of thermoplastic resin to contact the cover arranged on the inner wall of corresponding one of the pair of mold halves, and thereby fusion-welding each of the pair of sheets of thermoplastic resin to the cover arranged on the inner wall of corresponding one of the pair of mold halves (Fig 6; [0055]);
closing the pair of mold halves ([0056]); and
cooling down the covers and the pair of sheets of thermoplastic resin in a state where the pair of mold halves is closed ([0056]; the material is at the melting point before final forming and implicitly hardened via cooling),
wherein the covers and the pair of mold halves are configured such that, in the step of arranging the cover, there is an uncovered portion of the inner wall of each of the pair of mold halves that is not 
wherein the pair of sheets of thermoplastic resin is respectively first and second sheets of thermoplastic resin (Fig 5-7: left and right preform sheets 13),
wherein, in the step of introducing the thermoplastic resin, the first and second sheets of thermoplastic resin are formed to be opposite to each other with the intermediate space therebetween (Fig 5; [0053]),
wherein the step of blowing air causes the first sheet and the second sheet to be respectively pressed against the inner walls of the pair of mold halves from an inner side of the intermediate space toward an outer side thereof so that a first portion of the first sheet of thermoplastic resin and a second portion of the second sheet of thermoplastic resin are respectively deformed into a first concavity with a first bottom wall portion and a second concavity with a second bottom wall portion in accordance with shapes of the respective inner walls of the pair of mold halves (Examiner Annotated Hutzen Fig 7, Fig 5-6; [0055]),
wherein the first concavity and the second concavity are each located spaced apart from a parting line between the pair of mold halves, and the uncovered portion of the inner wall of each of the pair of mold halves is provided within an edge of a corresponding one of the first bottom wall portion and the second bottom wall portion (Examiner Annotated Hutzen Fig 7, Fig 7; pinch off edge 14; [0056]),
wherein the step of closing the mold halves causes the first bottom wall portion and the second bottom wall portion to abut each other and to be fusion-welded to each other in the intermediate space (Examiner Annotated Hutzen Fig 7, Fig 7; [0056]), and
wherein the first bottom wall portion includes the mold contact portion of the first sheet of thermoplastic resin and the second bottom wall portion includes the mold contact portion of the second sheet of thermoplastic resin (Examiner Annotated Hutzen Fig 7, Fig 7; pinch off edge 14; [0056]).

    PNG
    media_image2.png
    495
    889
    media_image2.png
    Greyscale

Regarding claim 2, Hutzen teaches the process of claim 1.
Hutzen further teaches wherein the covers and the pair of mold halves are further configured such that, in the step of arranging the cover, there is another uncovered portion of the inner wall of each of the pair of mold halves that is not covered by the corresponding cover (Examiner Annotated Hutzen Fig 7, Fig 7; “top” pinch off edge 14), and that, in the step of closing the pair of mold halves, there is another mold contact portion of each of the pair of sheets of thermoplastic resin that directly contacts the other uncovered portion of the inner wall of corresponding one of the pair of mold halves and the mold contact portions of the pair of sheets of thermoplastic resin are fusion-welded to each other in an overlapping manner, wherein the other uncovered portion of the inner wall of each of the pair of mold halves is located on a parting line between the pair of mold halves, and wherein the method further comprises pinching off the pair of sheets of thermoplastic resin along the parting line (Examiner Annotated Hutzen Fig 7, Fig 7; “top” pinch off edge 14; [0056]).
Regarding claim 4, Hutzen teaches the process of claim 2.
Hutzen further teaches wherein the hollow resin-molded article produced by the method is a fuel tank (abstract).
Regarding claim 5
Hutzen further teaches wherein the hollow resin-molded article produced by the method is a fuel tank (abstract).
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Hutzen does not teach wherein the first concavity and the second concavity are each located spaced apart from a parting line between the pair of mold halves, and the uncovered portion of the inner wall of each of the pair of mold halves is provided within an edge of a corresponding one of the first bottom wall portion and the second bottom wall portion.
However, applicant’s interpretation of the art is different from that posed by the examiner as illustrated in the Examiner Annotated Hutzen Fig. 7 above, which teaches the above limitations.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743